Title: To John Adams from Uriah Forrest, 28 April 1799
From: Forrest, Uriah
To: Adams, John



(copied)Dear Sir
Georgetown Maryland 28th April 1799

I feel how improper it is in so inconsiderable an individual as I am, to be intruding on your Time; much less, obtruding opinions and advice. I shall however, hazard your censure, and be guilty of the impropriety which stares me in the Face.
I feel how much the happiness of this Country depends on the confidence the people have in the Government; and I feel that Yourself must be the Rallying point of confidence. The Public sentiment is very much against your being so much away from the Seat of Governt.; from a conviction that, when you are there, the Public vessel will be properly steered; and, that these critical Times, require an experienced Pilot. The People Elected You to administer the Goverment—They did not Elect your officers—Nor do they (however much they respect them) think them equal to Govern, without your Presence and control. In a Country like ours, when the People get divided into Parties, as we have become; there will always be found Men on the Governing side, not satisfied with their proper share of Power, and whom, getting yielded to them, more than is their due; increase in their own consequence and claims, until they fancy themselves exclusively entitled to direct. Are we free from such Characters? Are there not even in the soundest States in the Union, Men (of influence & fair fame, not at all Tinctured with Jacobinism, but filled with a certain kind of ambition), who beleive, that with some other person as Chief Majistrate, they would have more power than with the Present? I hope the Influence of such men, have not reached any of the departments of Government. I speak the truth when I say, that your real friends wish you to be with Your officers, because the Public impression is, that the Government will be better Conducted.
I have sincerely regretted Mrs. Adams’s indisposition, and now as sincerely rejoice to learn she has recovered.—You will not think of bringing her into Philadelphia, though it would give the great Pleasure to hear you were about going to take her, to some healthy situation in the Neighbourhood of it. I wish the time had arrived for you to remove here, where I am sure Mrs. Adams would be very much benefited, by the healthyness of the situation. I hope you will pardon this liberty; I can have no motive that is personal to myself—I feel as every man ought to feel for Public Happiness—I beleive, that the seeds of more than two Parties in this Country, have been scatter’d—but I trust they will not sprout. I am sure it is in your power alone to prevent their Growth—and I must add, that you owe to the Public to Prevent it—In thus adding, I am not unmindful of the great debt which the public owe to you.
I have the honor to be with real respect and Esteem / Your most obed sert

Uriah Forrest